Name: Council Regulation (EEC) No 3521/83 of 12 December 1983 amending Regulation (EEC) No 985/68 in respect of the classification of butter and cream
 Type: Regulation
 Subject Matter: consumption;  marketing;  international trade;  Europe;  processed agricultural produce
 Date Published: nan

 No L 352/4 Official Journal of the European Communities 15. 12. 83 COUNCIL REGULATION (EEC) No 3521/83 of 12 December 1983 amending Regulation (EEC) No 985/68 in respect of the classification of butter and cream has been changed ; whereas, therefore, the designation of this butter in Article 1 of the said Regulation should be altered, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 6 (6) thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (3), as last amended by the 1979 Act of Accession, provides that butter bought in by intervention agencies must meet certain requirements ; whereas one of these requirements is that the butter should be classed as top quality in the Member State in which it is produced ; whereras the designation of top-quality butter in the Netherlands HAS ADOPTED THIS REGULATION : Article 1 The eighth indent of Article 1 (3) (b) of Regulation (EEC) No 985/68 is hereby replaced by the following : '  graded "Extra kwaliteit" as regards Netherlands butter.'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 December 1983 . For the Council The President C. SIMITIS (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 163 , 22 . 6 . 1983, p . 56 . (3) OJ No L 169, 18 . 7 . 1968 , p . 1 .